DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30-40, 42-54 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 30, 39, 46 the closest prior art of WO 2014/007401 A1 fails to disclose or make obvious a cuvette having a first and second surfaces, each of the first and second surfaces comprising a first material; a second plurality of features that have substantially the same height, the second plurality of features collectively defining a second GAR laver, each feature of the second plurality thereof projecting outward from the second surface from a second base located at the second surface to a second tip, wherein each feature of the second plurality thereof has a second cross-section that increases monotonically from the second tip to the second base; and wherein the second GAR laver and the second surface are collectively characterized by a third reflectivity for the first light signal that is lower than the first reflectivity; or forming a second GAR laver on the second surface, wherein the second GAR laver includes a second plurality of features that have substantially the same height and extend normally from the second surface from a second base located at the second surface to a second tip at a second boundary, and wherein each feature of the second plurality thereof has a second cross-section that increases monotonically from the second tip to the second base, and further wherein the second boundary is characterized by a second effective refractive index that is lower than the first refractive index; or the first boundary is characterized by a first effective refractive index that is lower than the first refractive index; and a second GAR laver comprising a second plurality of features that extend normally from the second surface, wherein each feature of the second plurality thereof extends between a second base at the second surface and a second tip, and wherein the plurality of second tips collectively defines a second boundary that is characterized by a second effective refractive index that is lower than the first refractive index and in combination with the other recited limitations of claims 30, 39, 46. Claims 31-38, 40, 42-45, 47-54 are allowed by the virtue of dependency on the allowed claims 30, 39, 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 10, 2022